Citation Nr: 0921101	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  06-05 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
lumbosacral strain (claimed as a back condition with 
arthritis). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1953 to May 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the Veteran's petition 
to reopen his claim for service connection for lumbosacral 
strain. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection 
for lumbosacral strain was denied by a September 1996 rating 
decision.  He did not appeal.

2.  The evidence submitted since September 1996 does not 
relate to a necessary unestablished fact and fails to raise a 
reasonable possibility of substantiating the Veteran's claim 
for service connection.


CONCLUSIONS OF LAW

1.  The September 1996 rating decision that denied 
entitlement to service connection for lumbosacral strain is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2008).

2.  New and material evidence has not been submitted since 
the September 1996 rating decision that denied entitlement to 
service connection for lumbosacral strain and the claim is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

With regard to claims to reopen finally disallowed claims, 
the VCAA requires notice of the evidence needed to reopen the 
claim, as well as the evidence necessary to establish the 
underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  An RO letter dated in August 2004 
informed the Veteran of all three elements required by 
38 C.F.R. § 3.159(b) as stated above.  This letter also 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why his back condition claim was 
previously denied.  Consequently, the Board finds that 
adequate notice has been provided regarding the Veteran's 
back condition claim.  

Regarding the duty to assist, the RO has obtained the 
Veteran's service and VA treatment records.  There is no 
indication from the claims file that the Veteran has sought 
private treatment for this condition, and accordingly, no 
such records could be obtained.  The Board notes that, to 
date, the Veteran has not been afforded a VA examination for 
his back.  However, in claims to reopen previously denied 
claims, assistance does not include providing a medical 
examination or obtaining a medical opinion unless new and 
material evidence has been submitted.  38 C.F.R. 
§ 3.159(c)(4)(i).  Here, no examination is afforded the 
Veteran because, as discussed below, new and material 
evidence has not been submitted.  Therefore, no further 
examination seeking an opinion regarding the Veteran's 
lumbosacral strain is necessary to satisfy the duty to 
assist.  

The duty to assist has therefore been satisfied and there is 
no reasonable possibility that any further assistance to the 
Veteran by VA would be capable of substantiating his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.


II. New and Material Evidence

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).




Every veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. §§ 1111, 1131, 1132 (West 2002); 38 
C.F.R. § 3.304(b) (2008). VA's General Counsel has held that 
to rebut the presumption of sound condition under 38 U.S.C. § 
1111, VA must show by clear and unmistakable evidence (1) 
that the disease or injury existed prior to service and (2) 
that the disease or injury was not aggravated by service.  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 (2004); see generally 
Cotant v. Principi, 17 Vet. App. 116, 124 (2003).  Effective 
May 4, 2005, VA amended its regulations at 38 C.F.R. § 
3.304(b) to reflect the change in the interpretation of the 
statute governing the presumption of sound condition.  The 
final rule conforms to the United States Court of Appeals for 
the Federal Circuit precedent Wagner v. Principi, 370 F.3d 
1089, 1096 (Fed. Cir. 2004), and applies to claims that were 
pending on or filed after May 4, 2005.

A preexisting injury or disease will be considered to have 
been aggravated by active wartime service, where there is an 
increase in disability during such war service, unless there 
is clear and unmistakable evidence that the increase in 
disability is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.306(b) (2008).

The Veteran's claim of entitlement to service connection for 
a lumbosacral strain was initially denied by a March 1956 
rating decision.  Subsequently, in June 1996, the Veteran 
attempted to reopen his service connection claim, but his 
application to reopen was denied by a rating decision in 
September 1996 for lack of new and material evidence.  At the 
time of the last final denial in September 1996, the evidence 
of record included the Veteran's service treatment records 
and VA treatment records dated from February 1994 to May 
1996. 

The Veteran's service treatment records revealed that, at the 
time of his entrance examination in January 1953, 5 months 
prior to his actual entry into service, he had a normal spine 
and no additional defects.  The Veteran was first treated for 
back pain on June 9, 1953, when he reported that he was in an 
auto accident two months earlier (i.e., prior to entrance 
into service on May 21, 1953), when he received head and back 
injuries of unknown severity that resulted in chronic, rather 
severe low back pain and dizzy headaches.  The Veteran sought 
further treatment that month, reporting continuing pain when 
exercising.  X-rays of the lumbosacral spine at that time 
were negative.  In July 1953, the Veteran was treated for 
soreness in the lumbosacral area.  The doctor noted that the 
Veteran's symptoms were much more severe than his findings 
indicated, and stated that although he had seen and examined 
the Veteran on many occasions, there was insufficient 
evidence to support giving him a profile lower than L-1.  The 
Veteran did not seek further treatment for his back until 
April 1954, when he reinjured his lumbosacral spine lifting a 
175 pound block of ice; he was diagnosed with a lumbosacral 
strain.  Following the April 1954 re-injury, there is no 
evidence indicating that the Veteran sought further treatment 
for his back during the remainder of service, and his May 
1955 separation examination noted a normal spine.  

The Veteran's VA treatment records from February 1994 to May 
1996 indicate that he was undergoing treatment for 
degenerative joint disease (DJD); however, a majority of this 
treatment appears to have been for his knees and left 
shoulder, as opposed to his back.  In January 1996, the 
Veteran reported having low back pain and the doctor noted 
that he was taking pain medication.  Additionally, in 
February 1996, the Veteran complained of upper back pain and 
the doctor noted a bruise with accompanying tenderness on the 
upper back.  

The Veteran's service connection claim was initially denied 
in a March 1956 rating decision on the grounds that this 
condition pre-existed service and there was no evidence of 
aggravation during service.  In September 1996, the Veteran's 
application to reopen his back condition claim was denied on 
the basis that he still had not submitted evidence showing 
that his lumbosacral strain, which pre-existed his period of 
active service, was due to or aggravated by his period of 
active service.  The Veteran was notified of this decision 
and of his appellate rights by a letter dated September 13, 
1996.  He did not appeal.  Therefore, the September 1996 
rating decision is final.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2008).  

The Veteran filed a claim to reopen in August 2004.  A 
previously denied claim may be reopened by the submission of 
new and material evidence.  38 U.S.C.A. §  5108 (West 2002); 
38 C.F.R. 3.156 (2008).  Evidence is new if it has not been 
previously submitted to agency decision makers.  38 C.F.R. 
§ 3.156(a) (2008).  Evidence is material if it, either by 
itself or considered in conjunction with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence 
cannot be cumulative or redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.

Evidence obtained since the September 1996 rating decision 
includes VA treatment records dated from October 2003 to 
March 2004 and a July 2004 x-ray report.  The VA treatment 
records are negative for treatment for his back, although the 
Veteran did seek treatment for arthritis in his knees and 
hand.  The July 2004 x-ray report indicates that the Veteran 
had a minimal compression fracture of the T-12, most likely 
post-traumatic in nature; moderate degenerative disease of 
the cervical, dorsal, and lumbar spine; and generalized 
osteopenia.  Significantly, at no point during his VA 
treatment did a doctor provide an opinion as to the etiology 
of the Veteran's back condition. 

As noted above, the Veteran's application to reopen his back 
condition claim was denied in September 1996 on the basis 
that he had still not submitted evidence that his lumbosacral 
strain, which pre-existed service, had been incurred during 
or aggravated by service.  The evidence submitted since 
September 1996 is new in that it had not previously been 
submitted.  However, this evidence is not material because it 
does not tend to show that the Veteran's lumbosacral strain 
had its onset during, or was aggravated by, his military 
service.  Although the newly associated 



VA treatment records confirm that the Veteran has been 
diagnosed with a back condition and show that he sought 
treatment for this condition many years after service, there 
is still no evidence of record indicating that his 
lumbosacral strain had its onset during active service, is 
related to any in-service disease or injury, or was 
aggravated by service.  Accordingly, the new evidence of 
record fails to provide a reasonable possibility of 
substantiating the Veteran's service-connection claim, and 
therefore does not provide a basis for reopening the claim.  
See 38 C.F.R. § 3.156 (2008).

The Veteran's contentions that he injured his back during 
service and that his back condition is related to his active 
service are not new.  His statements are essentially a 
repetition of his previous assertions that were before the RO 
in 1956 and 1996, and are cumulative and not new.  See Paller 
v. Principi, 3 Vet. App. 535, 538 (1992) (distinguishing 
corroborative evidence from cumulative evidence).  
Additionally, the Veteran lacks medical expertise and is not 
qualified to offer medical opinions; therefore, his 
statements are not material.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

The Veteran's representative has argued that new and material 
evidence is not required to reopen the Veteran's claim 
because there has been a change in the substantive criteria 
for entitlement to the benefit sought.  He contends that 
Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004), 
changed the criteria to rebut the presumption of soundness 
and that, therefore, the requirement of reopening with new 
and material evidence should not apply.  However, the Federal 
Circuit's holding in Wagner does not constitute a 
liberalizing change in law warranting a de novo adjudication 
of the Veteran's claim.  See Kent v. Nicholson, 20 Vet. App. 
1, 7 (2006) (holding that the decision in Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004), which interpreted the 
evidentiary burden at 38 U.S.C.A. § 1111, was procedural and 
not substantive in nature, and was not a liberalizing law). 

As new and material evidence has not been submitted, the 
Veteran's petition to 



reopen his previously denied claim for entitlement to service 
connection for lumbosacral strain is denied.


ORDER

New and material evidence having not been submitted, the 
application to reopen a claim of entitlement to service 
connection for lumbosacral strain is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


